Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on May 10, 2022, which paper has been placed of record in the file.
2.           Claims 1-2, 4-7, 10-11, 13-20, 22 and 24 are pending in this application. 



Claim Interpretation
3.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an authentication engine, a maintenance engine, an information management engine, a customer form engine, a rating engine” recited in claims 1-2, 4-7, 10-11, 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.      Claims 1-2, 4-7, 10-11, 13-20, 22 and 24 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving a request for on-boarding of one or more suppliers…, obtaining vendor data relating to supplier information…, obtaining vendor data…, authenticating the received vendor data comprising cross referencing the received vendor data…, storing authenticated vendor data…, maintaining the currency of vendor data in the vendor database…, and populating one or more of a customer form…,  which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea.  Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors, a database, and software components (an authentication engine, a maintenance engine, an information management engine, a customer form engine, a rating engine), and using the processor to perform receiving, obtaining, authenticating, storing, maintaining, and populating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, obtaining, authenticating, storing, maintaining, and populating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “a customer interface, a supplier interface, customer system, third party systems”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 2 general purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “a customer interface, a supplier interface, customer system, third party systems” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a customer interface, a supplier interface, customer system, third party systems” do not providing any improvements to the computer functionality, improvements to the user interface, improvements to the network, they are just merely used as general means for collecting, transmitting, and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “a customer interface, a supplier interface, customer system, third party systems” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “a customer interface, a supplier interface, customer system, third party systems”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the user interface, improvements to the network, they just merely used as general means for collecting, transmitting, and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites a customer form engine to enabling a customer to select or create database fields….; Claims 4-7 recites authentication engines and authentication process…; Claims 10-11 recite rating engine…; Claims 13-14 recite information management engine...; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 15 and 24 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 15 directed to a method, independent claim 24 directed to a medium are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-2, 4-7, 10-11, 13-20, 22 and 24 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

           Regarding to claim 24, the claim recites “a computer readable medium” which covers both transitory and non-transitory embodiments. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).



Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.     Claims 1-2, 4-7, 10-11, 13-20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballaro et al. (hereinafter Ballaro, US 9,245,291).
            Regarding to claim 1, Ballaro discloses a vendor management system, comprising:
            a vendor management platform implemented by one or more processors, memory and an operating system supporting computer processes (column 10, lines 40-55,  As shown in FIG. 2, the eProcurement architecture of the present invention may include one or more end user/consumer interfaces 212 and supplier user interfaces 214, which may connect to one or more servers 220 over a wired or wireless network 216. These one or more servers 220 may be for user processing (e.g., end user processing servers 221), product database hosting (e.g., custom database servers 222), transaction processing (e.g., transaction processing servers 223), middleware/web methods (e.g., middleware/web methods servers (e.g., business rules) 224—e.g., for implementing business rules between end users and supplier users), and communication processing (e.g., web servers 225));
            a customer interface process executed by one of the processors and arranged to receive, from each of a plurality of customer systems, a request for on-boarding of one or more suppliers to the vendor management platform, wherein the customer system requests vendor data relating to information of the one or more suppliers, said request comprising a customer form having form fields to ask suppliers questions for on-boarding purposes (column 10, lines 40-55,  As shown in FIG. 2, the eProcurement architecture of the present invention may include one or more end user/consumer interfaces 212 and supplier user interfaces 214, which may connect to one or more servers 220 over a wired or wireless network 216; column 12, lines 10-27, End user interfaces 212 and supplier user interfaces 214 may also allow an implemented feature that enables the setting of user configuration preferences. This feature allows a super user, with enhanced administrative capabilities, to have full access to the features of end user and supplier user interfaces. Some of these features may include: sending an email notification of a specific requisition order, and a corresponding link for accessing the same; full access to the features of the end user and supplier user interfaces; the capability to approve or reject a full order or a specific order item requested by an end user; the capability to take ownership and/or control of a specific requisition order, which may be organized according to a product or supplier category; the capability to expedite or accelerate an order through to specific steps along the ordering process, including the final review step; and, the capability to invoke and view a summary and history of each end user's latest order activity; column 36, lines 30-67, forms database 2300 includes one or more of: Form Config Section Title Help 2301, in some embodiments help information for configuring a form section title; Form Config Group Title Help 2302, in some embodiments help information for configuring a form group title; Form Config Element Title Help 2303, in some embodiments help information for configuring a form element; Form List 2304, in some embodiments a list of forms; Form Config Section 2305, in some embodiments configuration of a form section; Form Config Group 2306, in some embodiments configuration of a form group; Form List Value 2307; Form Config Element 2308, in some embodiments configuration of a form element; Form Config Version 2309, in some embodiments configuration of a form version; Form User Defined Fields 2310, in some embodiments user defined fields in a form; Form User Defined Field Config Parameters 2311, in some embodiments parameters for configuring user defined fields in a form; Form List Value Title Help 2312; Form 2313; Form Audit Trail 2314, in some embodiments a list of changes to a form for auditing purposes; Forms User Defined Field Data 2315; Forms Up Dist Method 2316, in some embodiments forms update distribution method details; and Forms Up Dist Method Data 2317, in some embodiments forms update distribution method data);
            a supplier interface process executed by one of the processors and arranged to obtain, from a supplier system of each supplier whose on-boarding is requested by the customer systems, vendor data relating to supplier information required by the customer (column 10, lines 40-55,  As shown in FIG. 2, the eProcurement architecture of the present invention may include one or more end user/consumer interfaces 212 and supplier user interfaces 214, which may connect to one or more servers 220 over a wired or wireless network 216);
           a vendor data databased arranged to store vendor data received from multiple suppliers (column 36, lines 30-35, FIG. 23 shows a database diagram 2300 including the master database 236, with master database index 237 indexing into the master database. Master database index 237 includes summary search database 2460);
           an authentication engine for, in response to receiving vendor data from a supplier system, cross referencing received vendor data to any available vendor data provided by multiple customers of the supplier, to improve the accuracy of the vendor data, and for accessing third party systems to obtain vendor data and/or to check the veracity of received vendor data (column 53, line 35-column 54, line 10, “A discrepancy is identified (4217) between the purchase document and the invoice. A notification is generated based upon the identified discrepancy, and may be sent to a user associated with the purchase order 4212 or request 4214. The notification can include an online dispute notification 4222, a request for payment approval 4224, or a notification of automatic payment (4226); The discrepancy check 4217 compares properties such as price, quantity, and delivery date 4220 between the purchase documents and the invoice. In some embodiments, identifying a discrepancy includes determining if a property associated with the invoice is outside of a tolerance range 4218; The discrepancy check 4217 can include performing at least a two way match between the invoice and the purchase document. A two way match is where one of the purchase request 4212 and purchase order 4214 are matched with the invoice 4210. In some embodiments, the discrepancy check 4217 can include performing a three way match, including: comparing both the purchase request 4212 and the purchase order 4214 to the invoice 4210. In some embodiments, delivery documents may be compared with the purchase documents and the invoice; column 73, lines 55-67, the Remit To Validation folder 7502 confirms that a supplier address to which funds are remitted is a valid supplier address. In some embodiments, the supplier address associated with an invoice is checked against a database of known supplier address (in some embodiments, controlled by a buyer administrator). Only if the address associated with the invoice matches with a known good supplier address are funds remitted. This may prevent mistaken payments to incorrect suppliers. This may also prevent unauthorized remittances of funds to unapproved suppliers, and thus help prevent fraud or misuse of the electronic procurement system);
          a maintenance engine, arranged to implement maintenance processes for maintaining currency of vendor data wherein the maintenance engine is arranged to interface with third party systems to periodically check for changes to vendor data (column 28, lines 55-63, a currency engine 1670 for implementing multi-currency features like, for example, normalizing a plurality of currency data (1671) into a default or preferred currency, interfacing with the search engine 22 to return item search results to a buyer user who sent a request to organize/filter the search results (1672) according to a specific currency, or determining the default or preferred currency with which a supplier requests or requires payment); 
           an information management engine, arranged to populate one or more of a vendor database and customer form with the supplier information from the vendor data verified by the authentication engine (column 10, lines 40-55,  As shown in FIG. 2, the eProcurement architecture of the present invention may include one or more end user/consumer interfaces 212 and supplier user interfaces 214, which may connect to one or more servers 220 over a wired or wireless network 216. These one or more servers 220 may be for user processing (e.g., end user processing servers 221), product database hosting (e.g., custom database servers 222), transaction processing (e.g., transaction processing servers 223), middleware/web methods (e.g., middleware/web methods servers (e.g., business rules) 224—e.g., for implementing business rules between end users and supplier users), and communication processing (e.g., web servers 225));
             wherein information stored in the vendor database has applied thereto a fuzzy logic, to avoid false positive mismatches between the stored information and the supplier information from vendor data obtained from the supplier interface process (column 73, lines 55-67, the Remit To Validation folder 7502 confirms that a supplier address to which funds are remitted is a valid supplier address. In some embodiments, the supplier address associated with an invoice is checked against a database of known supplier address (in some embodiments, controlled by a buyer administrator). Only if the address associated with the invoice matches with a known good supplier address are funds remitted. This may prevent mistaken payments to incorrect suppliers. This may also prevent unauthorized remittances of funds to unapproved suppliers, and thus help prevent fraud or misuse of the electronic procurement system).
             Regarding to claim 2, Ballaro discloses a system in accordance with claim 1, further comprising a customer form engine, arranged to enable a customer to select or create database fields and/or customer form fields designating vendor data required by the particular customer (column 15, lines 35-45, The user purchasing tool 520 shown in FIG. 5E allows a super user to define the purchasing activities of the user. For example, as shown in FIG. 5E, user purchasing tool 520 includes one or more of the custom fields tool 520a, financial approvers tool 520b, purchasing/approval limits tool 520c, shipping/billing address tool 520d, product views tool 520e, and punch-out access tool 520f. The custom fields tool 520a is similar to the purchasing properties tool 446b (FIG. 4H) to define the internal and external codes needed to make a purchase (e.g., product code)). 
             Regarding to claim 4, Ballaro discloses a system in accordance with claim 1, wherein an authentication process comprises a financial authentication process arranged to access a financial institution system to obtain vendor financial data (column 15, lines 44-50, The financial approvers tool 520b designates purchase approvers for the user. Default, preferred, and additional approvers may be designated through the financial approvers tool 520b as well as removing approvers for the user. The purchasing/approval limits tool 520c designates the limits of purchases and/or approvals of purchases allowed for the user; column 27, lines 15-45, Non-limiting examples of business rules include: If the extended price of any line item exceeds the limit set in a users profile, route to the users financial approver. If the total value of the requisition exceeds the limit set in a users profile, route to the users financial approver. If a requisition sent to a user for financial approval exceeds the users approval authority set in the users profile, route the requisition to the users financial approver. If the requisition contains suppliers classified by a users organization as “IT Vendors,” send the requisition to the CIO. Requisitions for the Math Department over $10,000 are routed to the Vice Chancellor of Liberal Arts. If any item on the PO is radioactive, route the PO to the environmental health and safety (EH&S) Department for review and approval. If any item on the PO is classified as hazardous, notify the EH&S Department. No approval is required. If the account code for a line item on the requisition has a budget, and the requisition will exceed the budget, route the requisition to the Budget Manager. If the user adds a non-catalog item to their requisition, route it to the Purchasing Department to validate the information entered. If a requisition is marked for expediting, skip all rules and route directly to the Purchasing Department).
             Regarding to claim 5, Ballaro discloses a system in accordance with claim 1, wherein the authentication process further comprises a company information process which is arranged to access one or more business register systems to obtain company business information (column 27, lines 15-45, Non-limiting examples of business rules include: If the extended price of any line item exceeds the limit set in a users profile, route to the users financial approver. If the total value of the requisition exceeds the limit set in a users profile, route to the users financial approver. If a requisition sent to a user for financial approval exceeds the users approval authority set in the users profile, route the requisition to the users financial approver. If the requisition contains suppliers classified by a users organization as “IT Vendors,” send the requisition to the CIO. Requisitions for the Math Department over $10,000 are routed to the Vice Chancellor of Liberal Arts. If any item on the PO is radioactive, route the PO to the environmental health and safety (EH&S) Department for review and approval. If any item on the PO is classified as hazardous, notify the EH&S Department. No approval is required. If the account code for a line item on the requisition has a budget, and the requisition will exceed the budget, route the requisition to the Budget Manager. If the user adds a non-catalog item to their requisition, route it to the Purchasing Department to validate the information entered. If a requisition is marked for expediting, skip all rules and route directly to the Purchasing Department).
             Regarding to claim 6, Ballaro discloses a system in accordance with claim 1,  wherein the authentication engine is arranged to cross-reference vendor data obtained from different third party systems to confirm the veracity of the obtained vendor data (column 53, line 35-column 54, line 10, “A discrepancy is identified (4217) between the purchase document and the invoice. A notification is generated based upon the identified discrepancy, and may be sent to a user associated with the purchase order 4212 or request 4214. The notification can include an online dispute notification 4222, a request for payment approval 4224, or a notification of automatic payment (4226); The discrepancy check 4217 compares properties such as price, quantity, and delivery date 4220 between the purchase documents and the invoice. In some embodiments, identifying a discrepancy includes determining if a property associated with the invoice is outside of a tolerance range 4218; The discrepancy check 4217 can include performing at least a two way match between the invoice and the purchase document. A two way match is where one of the purchase request 4212 and purchase order 4214 are matched with the invoice 4210. In some embodiments, the discrepancy check 4217 can include performing a three way match, including: comparing both the purchase request 4212 and the purchase order 4214 to the invoice 4210. In some embodiments, delivery documents may be compared with the purchase documents and the invoice).
            Regarding to claim 7, Ballaro discloses a system in accordance with claim 6, wherein the authentication engine is arranged to implement algorithms to analyse discrepancies and similarities of obtained vendor data to confirm the veracity of the data (column 78, lines 60-67, routing for approval means that the purchase requisitions is transmitted, forwarded, or sent to one or more approvers to approve the purchase requisition. In some embodiments, routing for approval means that the purchase requisition is transmitted, forwarded, or sent to an approval system for automatic approval (i.e., without requiring a human approver). In some embodiments, the system for automatic approval is based on an algorithm for approving purchases).
             Regarding to claim 10, Ballaro discloses a system in accordance with any one of the preceding claims claim 1, further comprising a rating engine arranged to automatically facilitate application of ratings to suppliers (column 8, lines 30-40, this integrated system reduces the problem of lack of visibility into spending for the purchasing department, i.e., knowing what is being purchased at what price, by whom, and when. Without this visibility, purchasing departments cannot use the aggregated spending information to negotiate better contracts for the purchasing organization, or to identify preferred suppliers and rates. The integration prevents purchase requisitions outside of the purchasing organization's system (i.e., in “shadow” systems), where they would not be validated for accounting, budgeting, and authorization purposes; column 28, lines 55-63, In addition, each feature is configurable to each end user based on a set of variable options. These variable options may include the ability to set a specific layout/view, a preferred number of search results, a preferred list of products, or a preferred list of suppliers). 
             Regarding to claim 11, Ballaro discloses a system in accordance with claim 10, wherein the rating engine is arranged to monitor transactions and/or payments by customers to the supplier via the system 1 and use the transaction data obtained in applying a rating to the supplier (column 10, lines 24-26, the tracking module 23 receives confirmation of the purchase orders from the suppliers and keeps track of the purchase orders through the fulfillment process).
             Regarding to claim 13, Ballaro discloses a system in accordance with claim 1, wherein the information management engine is arranged to access the vendor data database to obtain vendor data or cross-check vendor data (column 15, lines 55-60, The product views tool 520e designates the type of products the user is allowed to view. The punch-out access tool 520f designates the punch-out catalogs that are allowed to be accessed by the user. For example, FIG. 5F illustrates an exemplary punch-out access tool 520f. As discussed above, these settings may be designated as a default based on the department/position/role assigned to the user). 
             Regarding to claim 14, Ballaro discloses a system in accordance with claim 1, arranged to provide vendor data master files (VMF) for each customer, including vendor data associated with the customer’s suppliers (column 36, lines 30-35, FIG. 23 shows a database diagram 2300 including the master database 236, with master database index 237 indexing into the master database. Master database index 237 includes summary search database 2460).
              Claims 15-20 and 22 are written in computer-readable medium and contain the same limitations found in claims 1, 4-7, and 11 described above, therefore, are rejected by the same rationale.
              Claim 24 is written in computer-readable medium and contains the same limitations found in claim 1described above, therefore, is rejected by the same rationale.



                                      Response to Arguments/Amendment
9.       Applicant's arguments with respect to claims 1-2, 4-7, 10-11, 13-20, 22 and 24 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 101
             Claims 1-2, 4-7, 10-11, 13-20, 22 and 24 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). 
             In response to the Applicant’s arguments regarding to Enfish and McRO, the Examiner submits that the claims are analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
             The claim recites the following limitations: receiving a request for on-boarding of one or more suppliers…, obtaining vendor data relating to supplier information…, obtaining vendor data…, authenticating the received vendor data comprising cross referencing the received vendor data…, storing authenticated vendor data…, maintaining the currency of vendor data in the vendor database…, and populating one or more of a customer form…,  which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea.  Accordingly, the claim recites an abstract idea. 
            Moreover, this judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors, a database, and software components (an authentication engine, a maintenance engine, an information management engine, a customer form engine, a rating engine), and using the processor to perform receiving, obtaining, authenticating, storing, maintaining, and populating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, obtaining, authenticating, storing, maintaining, and populating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “a customer interface, a supplier interface, customer system, third party systems”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
              In addition, the claims recite the additional limitations “a customer interface, a supplier interface, customer system, third party systems, an authentication engine, a maintenance engine, an information management engine, a customer form engine, a rating engine”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the user interface, improvements to the network, they just merely used as general means for collecting, transmitting, and displaying data, they do not amount to an inventive concept. Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              According, the 101 rejection is maintained.

          II. Claim Rejections - 35 USC § 102
             In response to the Applicant’s argument that Ballaro does not teach “an authentication engine for, in response to receiving vendor data from a supplier system, cross referencing received vendor data to any available vendor data provided by multiple customers of the supplier, to improve the accuracy of the vendor data, and for accessing third party systems to obtain vendor data and/or to check the veracity of received vendor data”, the Examiner respectfully disagrees and submits that Ballaro discloses at least in column 53, line 35-column 54, line 10, “A discrepancy is identified (4217) between the purchase document and the invoice. A notification is generated based upon the identified discrepancy, and may be sent to a user associated with the purchase order 4212 or request 4214. The notification can include an online dispute notification 4222, a request for payment approval 4224, or a notification of automatic payment (4226); The discrepancy check 4217 compares properties such as price, quantity, and delivery date 4220 between the purchase documents and the invoice. In some embodiments, identifying a discrepancy includes determining if a property associated with the invoice is outside of a tolerance range 4218; The discrepancy check 4217 can include performing at least a two way match between the invoice and the purchase document. A two way match is where one of the purchase request 4212 and purchase order 4214 are matched with the invoice 4210. In some embodiments, the discrepancy check 4217 can include performing a three way match, including: comparing both the purchase request 4212 and the purchase order 4214 to the invoice 4210. In some embodiments, delivery documents may be compared with the purchase documents and the invoice; column 73, lines 55-67, the Remit To Validation folder 7502 confirms that a supplier address to which funds are remitted is a valid supplier address. In some embodiments, the supplier address associated with an invoice is checked against a database of known supplier address (in some embodiments, controlled by a buyer administrator). Only if the address associated with the invoice matches with a known good supplier address are funds remitted. This may prevent mistaken payments to incorrect suppliers. This may also prevent unauthorized remittances of funds to unapproved suppliers, and thus help prevent fraud or misuse of the electronic procurement system. Therefore, Ballaro discloses “an authentication engine for, in response to receiving vendor data from a supplier system, cross referencing received vendor data to any available vendor data provided by multiple customers of the supplier, to improve the accuracy of the vendor data, and for accessing third party systems to obtain vendor data and/or to check the veracity of received vendor data” as claimed.
             According, the 102 rejection is maintained.


          
                                                            Conclusion
10.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11.        Claims 1-2, 4-7, 10-11, 13-20, 22 and 24 are rejected.
12.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
           Padilla (US 2005/0246240) disclose a system and method for business-to-business buying, selling, sourcing and matching of products and services across multiple business partners over the Internet. 
           McLauchin et al. (US 2001/011222) disclose access to procurement (purchasing and contract) data is provided to many users by a system that connects a core procurement system used by procurement professionals in a procuring agency to a public computer network like the Internet.
            Psota et al. (US 2015/0073929) disclose a platform facilitates buyers, sellers, and third parties in obtaining information related to each other's transaction histories.
            Glanville et al. (US 2014/0344179) disclose Systems and methods provide for supplier information handling. A trigger event corresponding to a requested change in a supplier relationship status for a prospective supplier may be recognized.
            Risz et al. (US 2012/0323619) disclose a method for assessing costs associated with an organization or its supply chain.
            Psota et al. (US 2014/0258032) disclose a platform facilitates buyers, sellers, and third parties in obtaining information related to each other's transaction histories, such as a supplier's shipment history, the types of materials typically shipped, a supplier's customers, a supplier's expertise, what materials and how much a buyer purchases, buyer and shipper reliability, similarity between buyers, similarity between suppliers, and the like. 
           Corenelius et al. (US 7,069,234) disclose initiation of an agreement utilizing a network. First, a buyer and a seller are allowed to negotiate terms of trade utilizing a network. A form is received from the buyer indicating the terms of trade utilizing the network.
            Hansen (US 2006/0047598) discloses business-to-business (B2B) commerce and in particular to a real-time, computer implemented system and method for conducting a reverse auction for procuring maintenance, repair and operations components over the Internet.
              
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                         August 12, 2022